Case 2:17-cr-00037-FB-PMW Document 612-1 Filed 07/17/19 Page 1 of 7


 Exhibit 1
     Case 2:17-cr-00037-FB-PMW Document 612-1 Filed 07/17/19 Page 2 of 7



                                  Declaration of Jewel K. Franklin
                                            July 2, 2019

       1.      My name is Jewel K. Franklin. I am an adult resident of the State of Utah and a

citizen of the United States. I make this declaration based upon my personal knowledge and if

asked to testify I would testify as follows:

       2.      On July 1 and July 2, 2019 I decided to conduct some research into the Utah

Department of Commerce’s policy and instructions related to the online process for re-

registering a Utah limited liability company whose Articles of Organization registration had

been expired for more than two years.

       3.      I chose to conduct this investigation because my husband, Claud R. Koerber

(“Rick”), is currently incarcerated, having had his release revoked, based upon the argument

that when John Belcher, my husband and I re-registered Corvus Administration and

Management, LLC on March 6, 2019 (Rick was the one who actually submitted the online form),

there was a misrepresentation.

       4.      Specifically, as I read the filings by the United States and as I heard argument in

the courtroom on May 31, 2019, I understood that the government was criticizing the online

submission with the argument that since Corvus had been doing business prior to March 6,

2019, including by having provided a receipt to attorney Morgan Philpot for service of

documents related to an Oregon appeal on March 2, the statement on the re-registration form

that Corvus would start or did start doing business on March 6, 2019 was supposedly false and

misleading.

       5.      The argument offended me, because I knew that on March 5 and March 6, we

had attempted to follow the Utah Department of Commerce’s directions to the letter. I also


                                               Page 1 of 4
     Case 2:17-cr-00037-FB-PMW Document 612-1 Filed 07/17/19 Page 3 of 7



knew that Rick and I had been doing everything in our power since his conviction to cross every

T and dot every I when issues or questions arose.

       6.      On March 5 and 6, we had discussed the report by Mary Schuman and her

criticism of Corvus operating with an expired business registration. I know that Rick and his

attorneys had discussed this matter previously, and I know that objections were submitted to

the inclusion of this criticism in the PSR. I also know that the first draft PSR that my husband

received and reviewed on March 4, 2019 included this criticism, and that the next day, on

March 5, 2019, an email was sent between prosecutors and Ms. Schuman asking the

prosecutors for more information about Corvus.

       7.      Because of the PSR’s criticism, immediately, on March 5, 2019 and again on

March 6, 2019 (which is Rick’s birthday) we worked to correct this issue with the expired Corvus

registration, and we followed the Department of Commerce’s requirements exactly.

       8.      Nevertheless, after sitting in Court on May 31 and seeing the conclusions

reached by the Court, and having my husband incarcerated all this time since, I have wondered

what I could do to help show the Court that my husband has done what the Court has asked

him, and he was being exceptionally careful and diligent in wanting to re-register Corvus and

wanting to do it right.

       9.      So, on July 1 and again on July 2, 2019, as an experiment I went online and tried

to re-register another expired business entity associated with us. I wanted to find the point in

the online process where the question, “What is the date you will start or did start doing

business?” is asked.




                                            Page 2 of 4
     Case 2:17-cr-00037-FB-PMW Document 612-1 Filed 07/17/19 Page 4 of 7



       10.     I wanted to see how the form worked, to refresh my memory, and to see if there

was any way to provide the Court with additional, reliable information.

       11.     I logged in on the Department of Commerce website and in the process of re-

registering another entity I located the form where the question is asked. I noticed a few

important details. First, the form itself does not require any oath or affirmation before

submitting answers. Second, the form does not allow the entry of the date for when the

expired business actually first started. In fact, the form required the user to select from pre-

programmed options that only go back to January 1, 2018.

       12.     I noticed that the website for the Department of Commerce shows a link to live

chat support when answering these questions. So, I clicked on the link.

       13.     I was immediately connected with a representative from the Utah Department

of Commerce and was able to ask specific questions. I asked the Department of Commerce

about the re-registration process for an expired entity, that had expired more than two years

earlier. They confirmed that re-registration was required, rather than renewal.

       14.     I also directly asked about the question at issue here. I asked, “I’m trying to re-

register the business now, but the form asks me to select the date I started doing business, and

it doesn’t let me choose the date it started. It won’t let me choose a date before January 1,

2018. What do I do for that question?”

       15.     The representative from the Department of Commerce replied, “it is brand

new…today is the first day you can start.” And she instructed, “If you answer any of those

questions online referencing your old business, it will not work. Start new. Blank.”




                                            Page 3 of 4
     Case 2:17-cr-00037-FB-PMW Document 612-1 Filed 07/17/19 Page 5 of 7



       16.     I then asked a follow-up question to make sure the Department of Commerce

was understanding the circumstances, and I said: “Even though I have continued using that

business for the past several years? That wouldn’t matter? Just register it new?” The

Department of Commerce responded, “Yes.”

       17.     I saved a copy of the entire online transcript of the conversation. A true and

complete copy of the transcript is attached to this declaration.



I declare under penalty of perjury, that the above statements are true and correct.


Jewel K. Franklin
/s/ Jewel K. Franklin
Box Elder County, Grouse Creek
Utah, 84313




                                            Page 4 of 4
Case 2:17-cr-00037-FB-PMW Document 612-1 Filed 07/17/19 Page 6 of 7
      Case 2:17-cr-00037-FB-PMW Document 612-1 Filed 07/17/19 Page 7 of 7



Karen from Division of Corporations is here!
Karen : Hello Jewel, Welcome to the Utah Div. of Corporations & Commercial Code, this is Karen. to
better serve you may I please have your entity number or business name?
Jewel : Hello Karen. I have two questions. First, if I have a business previously registered
but has been expired for more than 2 years, what should I do?
Karen : You would start completely over
Karen : and?
Jewel : okay...second question - I am trying to re-register the business now but the form
asks me to select the date I started doing business, and it doesn't let me chose the date it
started. It won't let me choose a date before January 1, 2018. What do I do for that
question?
Karen : it is brand new...today is the first day you can start.
Karen : July 2, 2019
Karen : If you answer any of those questions online referencing your old business, it will not work. Start
new. Blank.
Karen : The contact info for the Utah Tax Commission is online here: http://tax.utah.gov/contact
Jewel : Even though I have continued using that business for the past several years? That
wouldn't matter? Just register it new?
Karen : The contact info for the IRS is online here:
http://www.irs.gov/contact/index.html?navmenu=menu3
Karen : Yes. it is expired. You will get a new entity number
Karen : Brand new
Jewel : Great. Thank you for your help!
Karen : You are welcome. Happy 4th of July
Karen has left the session.
